OPTION AGREEMENT

 

THIS OPTION AGREEMENT (“Option”) is made this 29th day of October, 2014 (the
“Effective Date”) by and among MOJAVE GOLD MINING CORPORATION, a Wyoming
corporation (“Mojave”) and ROCKY MOUNTAIN MINERALS CORPORATION, a Nevada
corporation (“Rocky Mountain”) and a wholly-owned subsidiary of Bullfrog Gold
Corp., a Delaware corporation).

 

 

RECITALS

 

A.Mojave warrants that it solely holds and possesses the purchase rights to 100%
of the 12 patented mining claims located in Nye County, Nevada as more
particularly described on the records of Nye County as follows (hereafter the
“Property”):

 

CLAIM LEGAL DESCRIPTION

 

Polaris Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Inaugural Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Three Peaches T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Little Fraction T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Indian Johnnie T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Shoshone T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

DelMonte Fraction T12S R46 E S10 P#46274 S#2385 BK 48D PG 176 S#2510A

Mineral Survey No. 2501A, Patent No. 46272

 

Shoshone Two T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Shoshone Three T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

 

 

Oro Grande T12S R46E S2&3 P#46911 BK 20D PG 11 S#2470

Mineral Survey No. 2470, Patent No. 46911

 

Shoshone Extension T12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10

Mineral Survey No. 2470, Patent No. 46911

 

Greenhorn T12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10&11

Mineral Survey No. 2470, Patent No. 46911

 

B.Mojave warrants that it owns the sole, exclusive and immediate working right
to enter on and conduct mining operations on the property as Mojave in its sole
and absolute discretion, including without limitation, the right to conduct
geological investigations and surveys, drill on the properties, mine by any
method, remove, produce, process, mill, prepare for market, store, sell dispose
of all ores, minerals and metals , which are or may be found thereon or therein
by any means or as Mojave deems necessary.

 

C.Mojave warrants that it has the sole and exclusive right to make an assignment
of its rights in any manner not inconsistent with those rights and hereby
warrants that its rights are not inconsistent with this Agreement.

 

D.Mojave’s rights are derived from an Option to Purchase Agreement dated October
1, 2014, by and between W. David Weston and Ronald George the owners of the said
property and Mojave. The parties acknowledge that W. David Weston is the
President and principal shareholder of Mojave.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Mojave and Rocky Mountain agree as follows:

 

 

1. DEFINITIONS

 

1.1 Definitions. The following terms, wherever used in this Agreement, shall
have the meanings set forth below:

 

(a) “Closing” means the date to be mutually agreed upon between the parties.

 

(b) “Data” means all information and knowledge, in whatever form, paper,
electronic or otherwise, relating to the Property and Area of Interest,
including but not limited to, geologic reports, drill core, assay results,
geophysical reports, geochemical reports, technical data, analysis, and
compilations, feasibility reports, environmental reports, etc.

 

 

 

(c) “Minerals” shall mean any products of value derived from the Property;

 

(d) “Mining Operations” means every kind of work done on or in respect of the
Property or the product derived from the Property during the Term by, on the
behalf of or under the direction of Rocky Mountain including, without limiting
the generality of the foregoing, the work of assessment, geophysical,
geochemical and geological surveys, studies and mapping, investigating,
drilling, designing, examining, equipping, improving, surveying, bulk sampling
and processing such samples, shaft-sinking, raising, cross-cutting and drifting,
searching for, digging, trucking, sampling, working and procuring minerals,
including stone, crushed rock or aggregate, ores and metals, surveying and
bringing any mining claims to lease or patent, the construction and maintenance
of necessary access roads, drill site preparation, and all other work usually
considered to be prospecting, exploration, development and mining work; in
paying wages and salaries of workers engaged in the work and in supplying food,
lodging, transportation and other reasonable needs of the workers including the
costs of creating and maintaining a camp on or near the Property; in paying
assessments or premiums for workers’ compensation insurance, contributions for
unemployment insurance or other pay allowances or benefits customarily paid in
the district to those workers; in paying rentals, license renewal fees, taxes
and other governmental charges required to keep the Property in good standing in
accordance with the laws of the County of Nye, State of Nevada, United States,
including the costs of claim renewal fees and permits; in purchasing or renting
plant, buildings, machinery, tools, appliances, equipment or supplies and in
installing, erecting, detaching and removing them; mining, milling,
concentrating, rehabilitation, reclamation and environmental protection,
including the cost of resolving any environmental problems associated with the
work on the Property including from creating drill sites or access roads that
may affect any grounds or waters surrounding the Property as may be required by
any governmental agency or otherwise, and in the management of any work which
may be done on the Property or in any other respect necessary for the due
carrying out of the prospecting, exploration and development work;

 

(e) “Net Smelter Return” means the proceeds received by Rocky Mountain from any
smelter or other purchaser from the sale of any ores, concentrates or minerals
produced from the Property;

 

(f) “Option” means the right granted by Mojave to Rocky Mountain to acquire up
to a 100% undivided right, title and interest in and to the Property as provided
in Section 4 hereof;

 

 

 

(g) “Royalty” means the net smelter return royalty schedule described in Exhibit
“A” attached hereto;

 

(h) “Term” means the period during the term of this Agreement from the Effective
Date to and including the date of exercise of the Option;

 

1.2 Headings. The headings of this Agreement and the exhibits are solely for
convenience of reference and do not affect the interpretation of it or define,
limit or construe the contents of any provision of this Agreement.

 

1.3 Number and Gender. Words importing the singular number shall include the
plural and vice versa, words importing the neuter gender shall include the
masculine and feminine genders, and words importing persons shall include firms
and corporations and vice versa.

 

1.4 Governing Law. This Agreement and the rights and obligations and relations
of the parties shall be governed by and construed in accordance with the laws of
the State of Utah and the federal laws of the United States applicable therein
(but without giving effect to any conflict of law rules). The parties agree that
the courts of the State of Utah shall have jurisdiction to entertain any action
or other legal proceedings based on any provisions of this Agreement. Each party
attorns to the jurisdiction of the courts of the State of Utah.

 

1.5 Currency. All references to currency in this Agreement are references to the
lawful currency of the United States unless otherwise specifically stated.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1 Mojave Representations and Warranties. Mojave represents and warrants to
Rocky Mountain that:

 

(a) Mojave has been duly incorporated and validly exists as a corporation in
good standing under the laws of the State of Wyoming;

 

(b) Mojave, at the time of transfer to Rocky Mountain of an ownership interest
in the patented mining claims comprising the Property, will have the sole and
exclusive right to transfer the patented mining claims comprising the Property
free and clear of all liens, other than the obligations pursuant to the Option
to Purchase between Mojave, W. David Weston and Ronald George, dated October 1,
2014.

 

 

 

( c) the patented mining claims comprised in the Property have been duly and
validly located and recorded, and are in good standing in the office of the
mining recorder or such other applicable regulatory agency having jurisdiction
over the Property;

 

(d) there are no known adverse claims or challenges against or to the ownership
of or title to any of the patented mining claims comprising the Property, nor to
the knowledge of Mojave is there any basis therefore;

 

(e) Mojave has duly obtained all authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under any indenture,
agreement or other instrument whatsoever to which Mojave is a party or by which
it is bound or to which it may be subject, nor does it conflict with any
applicable law by which Mojave is bound; and

 

(f) No proceedings are pending for, and Mojave is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up, or the
placing of Mojave in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.

 

(g) Mojave has no other surface or mineral interests and agrees to not acquire
any such interests within 2 miles of the outer boundary of the Property.

 

2.2 Waiver and Survival. The representations and warranties contained in Section
2.1 are provided for the exclusive benefit of Rocky Mountain, have been relied
upon by Rocky Mountain in entering into this Agreement and a breach of any one
or more thereof may be waived by Rocky Mountain in whole or in part at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in Section 2.1 will survive Closing hereunder.

 

2.3 Rocky Mountain’s Representations, Warranties and Covenants. Rocky Mountain
represents and warrants to Mojave that:

 

(a) Rocky Mountain has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Nevada;

 

(b) it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any

 

 

covenants or agreements contained in, or constitute a default under, or result
in the creation of any encumbrance under the provisions of, the Articles or the
constituting documents of Rocky Mountain or any shareholders’ or directors’
resolution, indenture, agreement or other instrument whatsoever to which Rocky
Mountain is a party or by which it is bound or to which it may be subject, nor
does it conflict with any applicable law by which Rocky Mountain is bound; and

 

( c) no proceedings are pending for, and Rocky Mountain is unaware of any basis
for the institution of any proceedings leading to, the dissolution or winding up
of Rocky Mountain or the placing of Rocky Mountain in bankruptcy or subject to
any other laws governing the affairs of insolvent persons.

 

2.4 Waiver and Survival. The representations and warranties contained in Section
2.3 are provided for the exclusive benefit of Mojave, have been relied upon by
Mojave in entering into this Agreement and a breach of any one or more thereof
may be waived by Mojave in whole or in part at any time without prejudice to it
rights in respect of any other breach of the same or any other representation or
warranty; and the representations and warranties contained in Section 2.3 will
survive Closing hereunder.

 

3. ACQUISITION AND EXERCISE OF THE OPTION

 

3.1 Grant of Option. Mojave hereby grants to Rocky Mountain the sole and
immediate working right and option with respect to the Property, for the period
from the Effective Date of this Agreement until the 10th anniversary of the
Effective Date, to earn a One Hundred Percent (100%) interest in and to the
Property (the “Option”) free and clear of all charges encumbrances and claims,
save and except for the Royalty.

 

3.2 Exercise of the Option. In order to maintain in force the working right and
Option granted to it, and to exercise the Option, Rocky Mountain must:

 

A. Convey to Mojave 750,000 common shares of capital stock and the sum of six
thousand dollars ($6,000).

 

B.In addition pay to Mojave an additional sum of US $ 200,000 in the amounts on
or before the dates as set forth below:

 

Payment Date: Payment Amount: Effective Date $10,000.00

 

 

 

1st Anniversary of Effective Date $10,000.00 2nd Anniversary of Effective Date
$15,000.00 3rd Anniversary of Effective Date $15,000.00 4th Anniversary of
Effective Date $20,000.00 5th Anniversary of Effective Date $20,000.00 6th
Anniversary of Effective Date $25,000.00 7th Anniversary of Effective Date
$25,000.00 8th Anniversary of Effective Date $30,000.00 9th Anniversary of
Effective Date $30,000.00

 

In the event commercial production is achieved prior to completion of the
payment schedule as described above, the balance due shall become payable upon
such event. For purposes herein, the date that commercial production is achieved
shall be the first day of the first full month of production after no less than
90% sustained material throughput of processing plant nameplate capacity has
been achieved for a period of not less than three continuous months.

 

Upon Rocky Mountain making all cash payments to Mojave as set forth above, Rocky
Mountain shall have exercised the Option and shall have earned a one hundred
percent (100%) interest in and to the Property free and clear of all charges
encumbrances and claims, save and except for the Royalty. Upon exercise of the
Option, Mojave shall deliver to Rocky Mountain, or such designee as Rocky
Mountain may designate, within thirty (30) days an executed and recorded version
of the Quitclaim Deed and Reservation of Royalty Interest in substantially the
same form as set forth in Exhibit “A” (the “Recorded Quitclaim Deed”).

 

3.4 Royalty. Upon Mojave’s delivery of the Recorded Quitclaim to Rocky Mountain,
Rocky Mountain shall pay to Mojave a Royalty as set forth in the Recorded
Quitclaim Deed. Notwithstanding the forgoing, at Rocky Mountain’s sole and
absolute discretion prior to the commencement of commercial production, Rocky
Mountain shall have the right at any time to purchase or buy-down up to one half
of any, each or all of the three Royalty components from Mojave by making
payments of US$500,000 per 0.25% of base net smelter return royalties for Gold,
Silver and/or Other Products to Mojave, which shall be exercised only in whole
percentage points. In the event that Rocky Mountain exercises the right to
purchase or buy-down the Royalty, Mojave shall deliver to Rocky Mountain any
documents as Rocky Mountain may require, in its sole and absolute discretion,
evidencing such reduction of Mojave’s Royalty interest. For clarification,

 

 

the parties understand that any royalty payments made by Rocky Mountain to
Mojave prior to the election to purchase the Royalty may not be credited toward
the purchase or buy-down price.

 

 

Base Net Smelter

Return Royalty (%)

Average Market Price

in Troy oz.

Maximum Buy-Down Net Smelter Return Royalty (%) GOLD 1.0 less than $1,200 .50  
1.5 $1,201 to $1,600 .75   2.0 $1,601 to $2,000 1.00   2.5 $2,001 to $2,400 1.25
  3.0 $2,401 to $2,800 1.50   3.5 $2,801to $3,200 1.75   4.0 Greater than $3,200
2.0         SILVER 1.0 Less than $15 .50   1.5 $15.01 to $30 .75   2.0 $30.01 to
$45 1.00   2.5 $45.01 to $60 1.25   3.0 $60.01 to $75 1.50   3.5 $75.01 to $90
1.75   4.0 Greater than $90 2.0         OTHER 2.0 As determined by product 1.00

 

3.5 Working Right. During the Term, Rocky Mountain shall have the sole and
exclusive working right to enter on and conduct the Mining Operations on the
Property as Rocky Mountain determines or chooses in its sole and absolute
discretion. Rocky Mountain shall have quiet and exclusive possession from the
date of this agreement and thereafter during the currency of the working right
and option, with full power and authority to Rocky Mountain, its servants,
agents,

 

 

workers or contractors, to carry on Mining Operations in searching for minerals
in such manner as Rocky Mountain in its discretion may determine, including the
right to erect, bring and install on the Property all buildings, plant,
machinery, equipment, tools, appliances or supplies as Rocky Mountain shall deem
necessary and proper and the right to remove therefrom reasonable quantities of
rocks, ores and minerals and to transport them for the purposes of sampling,
metallurgical testing and assaying. All Mining Operations conducted by Rocky
Mountain shall be in accordance with good exploration, development and mining
practice, and in compliance with all applicable legislation.

 

3.6 Operator. During the Term, Rocky Mountain shall be the Operator of the work
to be carried out on the Property and shall be free to contract out such parts
of the work as it should choose in its sole and absolute discretion.

 

3.7 Maintaining the Property. During the Term, Rocky Mountain shall pay all of
the applicable property taxes and fees necessary to keep the Property in good
standing and file such assessment material as may be required under the laws of
the County of Eureka, the State of Nevada and the United States. Notwithstanding
the forgoing and in acknowledgment that the entitlement rights to the Property
shall remain in the name of Mojave until such time as exercise of the Option,
Mojave shall cooperate with and assist Rocky Mountain with the preparation of
documentation required for the payment of such taxes and fees. In the event that
Mojave fails to cooperate with and assist Rocky Mountain with the preparation of
documentation required for the payment of such taxes and fees, Mojave hereby
grants Rocky Mountain the full power of attorney to make all such payments and
take all actions necessary or prudent, in Rocky Mountain’s sole and absolute
discretion, to preserve the property, and any such reasonable costs incurred by
Rocky Mountain shall be deducted from any cash payments due Mojave pursuant to
Section 3.2(a) hereunder.

 

3.8 Option to Purchase Property Only. This Agreement is an option to purchase
only. Rocky Mountain shall not earn any interest in the Property until it has
completed all of the payments in Section 3.2 herein.

 

3.9 Transfer of Title on Exercise. Within thirty (30) days following the
exercise of the Option, Mojave will prepare, execute and deliver to Rocky
Mountain all transfer documents necessary to effect the transfer and
registration of an undivided one hundred percent (100%) interest in and to the
Property into the name of Rocky Mountain.

 

4. OBLIGATIONS OF ROCKY MOUNTAIN DURING OPTION PERIOD

 

 

 

4.1 Mojave Access to Property. During the Term, and prior to the exercise of the
Option by Rocky Mountain, Rocky Mountain will permit the directors, officers,
employees and designated consultants of Mojave, at their own risk, access to the
Property at all reasonable times, provided that Mojave agrees to indemnify Rocky
Mountain against, and to save it harmless from, all costs, claims, liabilities
and expenses that Rocky Mountain may incur or suffer as a result of any injury
(including injury causing death) to any director, officer, employee or
designated consultant of Mojave while on the Property.

 

4.2 Annual Report of Results. During the Term, Rocky Mountain will deliver to
Mojave within three (3) months after the anniversary of each calendar year a
full report (including up-to-date maps if there are any) describing the results
of work done in the last completed calendar year.

 

4.3 Workmanship, Reclamation. During the Term, Rocky Mountain will do all work
on the Property in a good and workmanlike fashion and in accordance with all
applicable laws, regulations, orders and ordinances of any applicable
governmental authority including conducting all reclamation required by the
applicable regulatory authorities with respect to the work conducted by Rocky
Mountain on the Property.

4.4 Indemnity. Rocky Mountain shall indemnify and save Mojave harmless from and
against all losses, liabilities, claims, demands, damages, expenses, suits,
injury or death in any way referable to Mining Operations conducted; provided,
that Mojave shall not be indemnified for any loss, liability, claim, demand,
damage, expense, injury or death resulting from the negligence or willful
misconduct of Mojave, or its employees, agents or contractors. Rocky Mountain
shall cause to be paid all workers and wage earners employed by it or its
contractors on the Property and all materials purchased in connection with it.

 

4.5 Reports on Assays. During the Term, Rocky Mountain will deliver to Mojave
forthwith after receipt by Rocky Mountain any and all assay results for samples
taken from the Property, together with reports showing the location from which
the samples were taken and the type of samples.

 

4.7 Property Taxes. Rocky Mountain shall, with the assistance of and in
consultation with Mojave, file the necessary documentation for paying the Nye
county taxes upon coming due.

 

4.8 Project Work Commitments. Rocky Mountain shall expend no less than $100,000
per year and a total sum of $500,000 as a minimum work commitment for the
benefit of the Property, which shall also include work performed within one-half
mile of the Property boundary, prior to the 5th anniversary of the Effective
Date.

 

 

 

Any amount expended by Rocky Mountain in any given year in excess of the amounts
as set forth above shall be credited toward the minimum work commitment
expenditures for the following years. In the event that Rocky Mountain does not
meet the minimum work commitment in any given year as set forth above, then
Rocky Mountain shall make cash payments to Mojave equal to the difference
between the minimum amount required and the amount actually expended multiplied
by 50%, provided however, that such payment shall not be due for a given year in
which Rocky Mountain terminates this Agreement.

 

5. COVENANTS OF ROCKY MOUNTAIN AND MOJAVE

 

5.1 Covenants of Rocky Mountain. Rocky Mountain covenants and agrees with Mojave
that so long as Rocky Mountain is the Operator of the work carried out on the
Property:

 

 

(a) It will maintain the Property in good standing and will pay all rentals,
rates, duties, royalties, assessments, fees, taxes or other government charges
levied with respect to the Property or Rocky Mountain’s operations thereon which
shall fall due during the Term. Notwithstanding the forgoing, and in
acknowledgment that all rights to entitlement of the Property shall remain in
the name of Mojave until such time as exercise of the Option, Mojave shall
cooperate with and assist Rocky Mountain with the preparation of documentation
required for the payment of such rentals, rates, duties, royalties, assessments,
fees, taxes or other government charges levied with respect to the Property or
Rocky Mountain’s operation thereon which shall fall due during the Term. In the
event that Mojave fails to cooperate with and assist Rocky Mountain with the
preparation of documentation required for the payment of such rentals, rates,
duties, royalties, assessments, fees, taxes or other government charges levied
with respect to the Property or Rocky Mountain’s operation thereon which shall
fall due during the Term, Mojave hereby grants Rocky Mountain the full power of
attorney to make all such payments and take all actions necessary or prudent, in
Rocky Mountain’s sole and absolute discretion, to preserve the property, and any
such payments made as well any reasonable costs incurred by Rocky Mountain shall
be deducted from any cash payments due Mojave pursuant to Section 3.2(B) herein;

 

(b) It will carry out its operations on the Property in a careful and miner-like
manner and in accordance with applicable laws and regulations of the State of
Nevada;

 

( c) It will properly pay all accounts of every nature and kind for wages,
supplies, Workers’ Compensation Assessments, or the equivalent under Nevada law,
income tax deductions, and all other accounts and indebtedness incurred by it so
that no

 

 

claim or lien arises thereon or upon the ore or minerals contained therein and
it will indemnify Mojave and save them harmless from any and all loss, costs,
actions, suits, damages or claims which may be made against Mojave in respect of
the operations on the Property, provided however, that Rocky Mountain shall have
the right to contest the validity of any such lien or claim of lien;

 

(d) Upon termination of this Agreement, it will leave the Property in a safe
condition in accordance with the applicable regulatory requirements;

 

(e) It will at all times maintain and keep true and correct records of all
production and the disposition thereof and of all costs and expenditures
incurred as well as all other data necessary or proper for the settlement of
accounts between the parties hereto in connection with their rights and
obligations under this Agreement;

 

(f) It will obtain all necessary environmental permits prior to commencing
operations on the Property and it will be responsible for any environmental
assessments made by the governmental bodies as a result of operations on the
Property; and

 

(g) It will indemnify and save harmless Mojave from any and all liability
arising in relation to the Property including, but not limited to, any liability
from environmental damage during the Term, unless such liability was caused by
the fault of Mojave, or either of them, or their directors, officers, employees,
agents or consultants.

 

5.2 Covenants of Mojave. Mojave covenants and agrees with Rocky Mountain that
during the Term, should Mojave receive any notice, assessment, permit or any
other documentation from the applicable regulatory authorities relating to the
Property or the Operations of Rocky Mountain thereon, Mojave will promptly
forward a true copy of the same to Rocky Mountain.

 

6. TERMINATION OF OPTION

 

6.1 Notice of Termination. This Option shall terminate upon Rocky Mountain
giving thirty (30) days written notice to Mojave of termination and deliver at
no cost to Mojave within 90 days of such termination copies of all reports,
maps, assay results and other relevant technical data compiled by or in the
possession of Rocky Mountain with respect to the Property and not theretofore
furnished to Mojave.

 

6.2 Equipment. In the event that Rocky Mountain abandons the working right and
Option granted to it under Section 3 or terminates the Option pursuant to
Section 6.1, all buildings,

 

 

plant, equipment, machinery, tools, appliances and supplies which Rocky Mountain
may have brought on the Property, either before or during the period of the
working right and Options, may be removed by Rocky Mountain at any time not
later than six months after the abandonment of the working right and Options.
Any buildings, plant, equipment, machinery, tools, appliances and supplies left
on the Property during the six-month period shall be at Rocky Mountain’s sole
risk and, if not removed during the six-month period, shall become the property
of Mojave thereafter.

 

6.3 Information. If Rocky Mountain abandons the working right and Option granted
to it under Section 3, Rocky Mountain shall, on request, provide Mojave, at no
cost to Mojave, with a copy of all non-interpretative reports, maps, plans,
drill logs and surveys of all work pertaining to the Property provided that
Rocky Mountain does not warrant the accuracy of those reports, maps, plans,
drill logs and surveys and shall not be liable for any inaccuracies contained in
them.

 

7. CONFIDENTIAL INFORMATION

 

7.1 Treatment of Information. No information furnished by Rocky Mountain to
Mojave hereunder in respect of the activities carried out on the Property by
Rocky Mountain, or related to the sale of product derived from the Property,
will be published by Mojave without the written consent of Rocky Mountain, but
such consent in respect of the reporting of factual data will not be
unreasonably withheld, and will not be withheld in respect of information
required to be publicly disclosed pursuant to applicable securities or
corporation laws.

 

8. ARBITRATION

 

8.1 Matters for Referral to Arbitration. All questions or matters in dispute
with respect to the accounting of moneys expended by Rocky Mountain as provided
herein, or with respect to the calculation of or amounts taken into account in
the determination of Net Smelter Returns or other products sales and any share
of the proceeds of the sale of Minerals or other products from the Property will
be submitted to arbitration pursuant to the terms hereof.

 

8.2 Notice of Referral to Arbitration. It will be a condition precedent to the
right of any party to submit any matter to arbitration pursuant to the
provisions hereof, that any party intending to refer any matter to arbitration
gives not less than 30 days’ prior written notice of its intention so to do to
the other party together with particulars of the matter in dispute.

 

8.3 Expiry of Notice. On the expiration of such 30 days, the party who gave such
notice may proceed to refer the dispute to arbitration as provided in Section
8.4.

8.4 Appointment of Arbitrators. The party desiring arbitration will appoint one
arbitrator, and will notify the other party of such appointment, and the other
party will, within 15

 

 

days after receiving such notice, appoint an arbitrator, and the two arbitrators
so named, before proceeding to act, will, within 15 days after the appointment
of the last appointed arbitrator, unanimously agree on the appointment of a
third arbitrator to act with them and be chairman of the arbitration herein
provided for.

 

8.5 Failure to Act. If the other party will fail to appoint an arbitrator within
15 days after receiving notice of the appointment of the first arbitrator, then
the first arbitrator shall act as the Chairman and will preside over the
arbitration proceeding. If two arbitrators are appointed by the parties and they
are unable to agree on the appointment of the chairman, the chairman will be
appointed by a judge of the Third Judicial Court of the State of Utah, upon
filing a petition with the Court for this purpose.

 

8.6 Arbitration Procedures. Except as specifically otherwise provided in this
Section 8, the arbitration procedures herein provided for will be conducted in
accordance with the laws of the State of Utah.

 

8.7 Fixing Time and Place. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, will fix a time and place in
Salt Lake City, Utah for the purpose of hearing the evidence and representations
of the parties, and he will preside over the arbitration and determine all
questions of procedure not provided for under the laws of the State of Utah or
this Section 8.

 

8.8 Award in Writing. After hearing any evidence and representations that the
parties may submit, the single arbitrator, or the arbitrators, as the case may
be, will make an award and reduce it to writing, and deliver one copy thereof to
each of the parties.

 

8.9 Expenses. The prevailing party in the arbitration award shall be entitled to
recover from the other party all legal fees, costs and expenses reasonably
relate to such award.

 

8.10 Binding Award. The parties may agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, will be
final and binding upon each of them.

 

 

9. DEFAULT AND TERMINATION

 

9.1 Notice of Default. Notwithstanding Section 4, if at any time during the
Option Period Rocky Mountain fails to perform any obligation required to be
performed hereunder or is in

 

 

breach of a warranty or covenant given herein, which failure or breach
materially interferes with the implementation of this Agreement, Mojave may
terminate this Agreement but only if:

 

(a) it first gives to Rocky Mountain a notice of default containing particulars
of the obligation which Rocky Mountain has not performed, or the warranty or
covenant breached, and

 

(b) Rocky Mountain does not, within 30 days after delivery of such notice of
default, cure such default or commence proceedings to cure such default by
appropriate payment or performance (Rocky Mountain hereby agreeing that should
Rocky Mountain so begin to cure any default Rocky Mountain will prosecute such
curing to completion without undue delay).

 

9.2 Termination. Should Rocky Mountain fail to comply with the provisions of
Section 9.1(b) Mojave may thereafter terminate this Agreement, and the
provisions of Section 6 will then be applicable.

 

10. GENERAL

 

10.1 Encumbrances. During the Term, Mojave and Rocky Mountain shall not pledge,
mortgage, charge or otherwise encumber their beneficial interest in the Property
or their rights under this Agreement. However, Mojave agrees not to unreasonably
withhold approval of requirements required by Rocky Mountain to secure project
financing so long as the said project financing does not encumber the property.

 

10.2 Further Assurances. The parties shall, without further consideration, from
time to time execute and deliver, or cause to be executed and delivered, further
instruments and assurances as may be reasonably required for registering or
recording changes in ownership interests in the Property in accordance with the
regulatory requirements of the United States, the State of Nevada, or otherwise
as required to carry out the true intent and purpose of this Agreement.

 

10.3 Limitation of Obligations of Rocky Mountain. It is understood and agreed
that:

 

(a) nothing contained in this Agreement, nor any payment made, Mining Operations
conducted or incurred by Rocky Mountain on or in connection with the Property or
part of it, nor the doing of any act or thing by Rocky Mountain under the terms
of this Agreement shall obligate Rocky Mountain to do anything else under this
Agreement other than to make payments, perform the work commitments and

 

 

maintain the Property to the extent that it may have expressly undertaken to do
so pursuant to the terms of this Agreement;

 

(b) subject to the terms of this Agreement, Rocky Mountain may at any time
abandon the working right and Option granted to it under Section 3.1 and may at
any time after exercising the Option granted herein abandon the working right
granted to it under Section 3.5; and

 

( c) in the event that Rocky Mountain abandons the Option granted to it under
Section 3.1, or the working right Section 3.5, the liabilities and obligations
of Rocky Mountain shall cease with respect to the Property except that Rocky
Mountain shall remain liable for any and all liabilities or obligations arising
directly or indirectly from the actions of Rocky Mountain prior to the
abandonment and in particular in conducting work or having conducted work on the
Property and the provisions of Section 6 herein.

 

10.4 Time. Time shall be of the essence of this Agreement and of every part of
it and no extension or variation of this Agreement shall operate as a waiver of
this provision.

 

10.5 Entire Agreement. With respect to the subject-matter of this Agreement,
this Agreement:

 

(a) sets forth the entire agreement between the parties and any persons who have
in the past or who are now representing either of the parties;

 

(b) supersedes all prior understandings and communications between the parties
or any of them, oral or written; and

 

( c) constitutes the entire agreement between the parties.

 

Each party acknowledges that this Agreement is entered into after full
investigation and that no party is relying on any statement or representation
made by any other which is not embodied in this Agreement. Each party
acknowledges that it shall have no right to rely on any amendment, promise,
modification, statement or representation made or occurring subsequent to the
execution of this Agreement unless it is in writing and executed by each of the
parties.

 

10.6 Notices. All payments and communications which may be or are required to be
given by either party to the other shall (in the absence of any specific
provision to the contrary) be

 

 

in writing and delivered or sent by prepaid registered mail to the parties, at
following respective addresses:

 

Mojave: MOJAVE GOLD MINING CORP.

218 W. Paxton Ave

Salt Lake City Utah, 84101

Attention: W. David Weston

Email: dweston63@gmail.com

 

Rocky Mountain: ROCKY MOUNTAIN MINERALS CORP.

897 Quail Run Drive

Grand Junction, CO 81505

Attention: David Beling

Email: dave@bullfroggold.com

 

If any payment or communication is sent by prepaid registered mail, it shall,
subject to the following sentence, be conclusively deemed to have been received
on the third business day following the mailing of it and, if delivered, it
shall be conclusively deemed to have been received at the time of delivery.
Notwithstanding the foregoing provisions with respect to mailing, in the event
that it may be reasonably anticipated that, due to any strike, lock-out or
similar event involving an interruption in postal service, any payment or
communication will not be received by the addressee by no later than the third
business day following the mailing of it, then the mailing of any payment or
communication as mentioned shall not be an effective means of sending it but
rather any payment or communication must then be sent by an alternative means of
transportation which it may reasonably be anticipated will cause the payment or
communication to be received reasonably expeditiously by the addressee. Either
party may from time to time change its address by notice to the other in
accordance with this Section 10.6.

The Parties also agree that email properly transmitted and acknowledged shall
serve as an acceptable and legal means of communication between the Parties.

 

10.7 Counterparts. This Agreement may be executed in as many counterparts as may
be necessary and may be delivered originally or by facsimile and each such
counterpart so executed, whether delivered originally or by facsimile, are
deemed to be an original and such counterparts and facsimile copies together
will constitute one and the same instrument.

 

10.8 Benefit of Successors. This Agreement shall inure to the benefit of and be
binding on the parties and their respective heirs, executors, administrators,
successors and assigns.

 

 

 

IN WITNESS WHEREOF, this Option to Purchase and Royalty Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

 

Mojave:

 

MOJAVE GOLD MINING CORP.,

A Wyoming corporation

 

 

By:___/s/ W. David Weston____

Name: W. David Weston

Title: President

 

 

Rocky Mountain:

 

ROCKY MOUNTAIN MINERALS CORP.,

a Nevada corporation

 

 

By:____/s/ David Beling________

Name: David Beling

Title: President & CEO

 

 

 

 

 

 

 

 

EXHIBIT “A”

(Form of Quitclaim Deed and Reservation of Royalty Interest)

 

 

After recording, return to:

 

Rocky Mountain Minerals Corp.

897 Quail Run Drive

Grand Junction, Colorado 81505

 

QUITCLAIM DEED

AND RESERVATION OF ROYALTY INTEREST

 

FOR AND IN CONSIDERATION of royalties reserved hereunder and the promises made
under the terms of that certain Option Agreement and Royalty Agreement made and
entered into as of the ____ day of__________, 2014, with Mojave Gold Mining
Corp. A Wyoming Corporation whose address is 218 W. Paxton Ave., Salt Lake City,
Utah (“Grantor”), does hereby quitclaim unto [ROCKY MOUNTAIN MINERALS CORP., a
Nevada corporation, or such designee as Rocky Mountain Minerals Corp. may
designate, whose address is_______________________________ (“Grantee”), all of
the right, title and interest in and to the following patented mining claims
located in Nye County, Nevada (the “Property”).

 

CLAIM LEGAL DESCRIPTION

Polaris Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Inaugural Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Three Peaches T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Little Fraction T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Indian Johnnie T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

Shoshone T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

 

 

Mineral Survey No. 2471A, Patent No. 46272

 

DelMonte Fraction T12S R46 E S10 P#46274 S#2385 BK 48D PG 176 S#2510A

Mineral Survey No. 2501A, Patent No. 46272

 

Shoshone Two T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Shoshone Three T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

 

Oro Grande T12S R46E S2&3 P#46911 BK 20D PG 11 S#2470

Mineral Survey No. 2470, Patent No. 46911

 

Shoshone Extension T12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10

Mineral Survey No. 2470, Patent No. 46911

 

Greenhorn T12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10&11

Mineral Survey No. 2470, Patent No. 46911

 

EXCEPTING AND RESERVING UNTO GRANTOR, a royalty (the “Royalty”) equal to the
percentages of net smelter returns of the proceeds, as described below, from the
sale or other disposition of all minerals, received from any purchaser of any
mineral derived from the ore mined from the Patents after deducting therefrom
all charges and penalties (imposed by the purchaser) and the cost of
transportation to any processing facility, insurance premiums, sampling and
assaying charges incurred after concentrates have left the concentrator and all
appropriate sales taxes. If minerals other than precious metals are mined and
sold from the Patents, the Royalty specified herein shall likewise apply to such
minerals and shall be calculated as set forth above based on payment received
from a purchaser after the creation of a concentrate or otherwise marketable
product. In no case shall the cost of mining, transportation or concentrating
costs prior to the creation of the first marketable product be deducted from the
selling price in the calculation of Royalty. If any portion of the precious
metals or other minerals extracted and derived from the ore mined from the
Patents are sold to a purchaser owned or controlled by the Grantee or treated by
a facility owned or controlled by Grantee, the actual proceeds received shall be
deemed to be an amount equal to what could be obtained from a purchaser or
facility not so owned or controlled by the Grantee after deducting therefrom a
charge equal to the transportation cost which would have been incurred had the
material been transported to such third party.

Notwithstanding the forgoing, at Rocky Mountain’s sole and absolute discretion
prior to the commencement of commercial production, Rocky Mountain shall have
the right at any time to purchase or buy-down up to one half of any, each or all
of the three Royalty components from Mojave by making payments of US $500,000.00
per 0.25% of base net smelter return royalties for

 

 

Gold, Silver and/or Other Products to Mojave, which shall be exercised only in
whole percentage points. In the event that Rocky Mountain exercises the right to
purchase or buy-down the Royalty, Mojave shall deliver to Rocky Mountain any
documents as Rocky Mountain may require, in its sole and absolute discretion,
evidencing such reduction of Mojave’s Royalty interest. For clarification, the
parties understand that any royalty payments made by Rocky Mountain to Mojave
prior to the election to purchase the Royalty may not be credited toward the
purchase or buy-down price.

 

 

Base Net Smelter

Return Royalty (%)

Average Market Price

in Troy oz.

Maximum Buy-Down Net Smelter Return Royalty (%) GOLD 1.0 less than $1,200 .50  
1.5 $1,201 to $1,600 .75   2.0 $1,601 to $2,000 1.00   2.5 $2,001 to $2,400 1.25
  3.0 $2,401 to $2,800 1.50   3.5 $2,801to $3,200 1.75   4.0 Greater than $3,200
2.0         SILVER 1.0 Less than $15 .50   1.5 $15.01 to $30 .75   2.0 $30.01 to
$45 1.00   2.5 $45.01 to $60 1.25   3.0 $60.01 to $75 1.50   3.5 $75.01 to $90
1.75   4.0 Greater than $90 2.0         OTHER 2.0 As determined by product 1.00

 

 

 

The Royalty reserved herein shall be subject to the following:

 

1. PAYMENT OF ROYALTY

 

a. Frequency of Payment of Royalty. Payment of Royalty hereunder shall be due
and payable within thirty (30) business days after the sale proceeds are
received during each calendar quarter from any purchaser of minerals or other
materials mined from the Claims.

 

b. Method of Making Payments. All payments required hereunder may be mailed or
delivered to any single depository as Grantor may instruct. The Grantee will
have no responsibility as to the division of the Royalty payments among parties
constituting the Grantor and if the Grantee makes a payment or payments on
account of the Royalty in accordance with the provisions of this instrument, it
will have no further responsibility for distribution of the Royalty. All charges
of the agent, trustee or depository will be borne solely by the parties
receiving payments of Royalty. The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder. At Grantor’s option, royalties for gold and silver shall be
made in cash or in kind, based on the average prevailing market prices during
each quarter having production.

 

2. RECORDS AND REPORTS

 

a. Records, Inspection and Audit. Within ninety (90) days following the end of
each calendar year, commencing with the year in which the claims are brought
into commercial production (not inclusive of any bulk sampling programs), the
Grantee shall deliver to Grantor a statement of the Royalty paid for said
calendar year. The Grantor shall have the right within a period of three (3)
months from receipt of such statements to inspect the Grantee’s books and
records relating thereto and to conduct an independent audit of such books and
records at its own cost and expense.

 

b. Objections. If Grantor does not request an inspection of Grantee’s books and
records during the three-month period referred to in the preceding paragraph,
all payments of Royalty for the annual period will be considered final and in
full satisfaction of all obligations of the Grantee with respect thereto. If
Grantor disputes any calculation of Royalty, Grantor shall deliver to the
Grantee a written notice (the “Objection Notice”) describing and setting forth a
specific objection within sixty (60) days after receipt by the Grantor of the
final statement. If such audit determines that there has been a deficiency or an
excess in the payment made to the Grantor, such deficiency or excess will be
resolved by adjusting the next payment due hereunder. The Grantor will pay all
the costs and expenses of such audit unless a deficiency of five (5%) percent or
more of the amount due is determined to exist. The Grantee will pay the costs
and expenses of such audit if a deficiency of five (5%) percent or more of the
amount due is determined to exist. All books and records used and kept by the
Grantee to calculate the Royalty due hereunder will be kept in accordance with
generally accepted accounting principles.

 

3. INUREMENT

 

 

 

The Royalty reserved herein shall run with the land and be binding on all
subsequent owners of the Patents, including any amendments, relocations, patents
of the same or additional or alternative rights to mine as may be conferred by
any changes in the mineral laws of the United States.

 

4. NOTICES

 

All notices required or permitted to be given hereunder shall be given in
writing and shall be sent by the parties by registered or certified mail, telex,
facsimile transmission or by express delivery service to the address set forth
in the identification of the parties in the headings of this Quitclaim Deed and
Reservation of Royalty Interest or to such other address as either party may
later designate by like notice to the other. All notices required or permitted
to be given hereunder shall be deemed to have been given upon the earliest of
(1) actual receipt, (2) acknowledgment in any form of receipt of telex or
facsimile transmission, (3) the business day next following deposit with an
express delivery service, properly addressed, or (4) seventy-two (72) hours
after deposit with the U.S. Mails, properly addressed with postage prepaid.

 

5. ASSIGNMENTS BY GRANTOR

 

Grantor may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty reserved hereunder;
provided, however, that Grantee shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledgee or other third party
until Grantee’s receipt of Notice concerning the assignment or transfer.

6. INTERPRETATION

 

a. Governing Law; Venue. The provisions and interpretation of this Quitclaim
Deed and Reservation of Royalty Interest shall be governed by the laws of the
State of Nevada without regard to conflicts of laws principles. Any dispute
concerning this Quitclaim Deed and Reservation of Royalty Interest shall be
adjudicated in either the state or federal courts in and for the State of Utah.

 

b. Invalidity of Provisions. If any term or other provision of this Quitclaim
Deed and Reservation of Royalty Interest is invalid, illegal or incapable of
being enforced by any rule of law, or public policy, all other conditions and
provisions of this Quitclaim Deed and Reservation of Royalty Interest shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Quitclaim Deed and Reservation of
Royalty Interest so as to effect the original intent of the parties as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

IN WITNESS WHEREOF, the Grantor has executed and delivered this Quitclaim Deed
and Reservation of Royalty Interest as of the ____ day of ____________, 20____.

 

 

 

 

GRANTOR:

Mojave Gold Mining Corporation,

a Wyoming corporation

 

 

By:

Name:

 

 

The undersigned Grantee hereby accepts this Quitclaim Deed and Reservation of
Royalty Interest made therein.

 

GRANTEE:

 

ROCKY MOUNTAIN MINERALS CORP., a Nevada corporation, or such designee as Rocky
Mountain Minerals Corp. may designate]

 

 

By:

Name:

Its:

 

STATE OF UTAH )

) ss.

County of Salt Lake )

 

The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ .

 

 

___________________________

Notary Public

STATE OF )

) ss.

County of )

 

The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ by _______________________, _________________ of
__________________________ [Rocky Mountain Minerals Corp., or such designee as
Rocky Mountain Minerals Corp. may designate], on behalf of the corporation.

___________________________

Notary Public